NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 SCOTT LEE MICKELSEN,                             No. 16-35686

                  Plaintiff-Appellant,            D.C. No. 3:14-cv-00385-CWD

   v.
                                                  MEMORANDUM*
 STEPHEN POULTER, Sgt., IFPD; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Idaho
                    Candy W. Dale, Magistrate Judge, Presiding**

                             Submitted July 11, 2017***

Before:       CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

        Scott Lee Mickelsen appeals pro se from the district court’s order denying

his motion for reconsideration of the judgment dismissing his 42 U.S.C. § 1983

action for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291. We


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion. Sch. Dist. No. 1J Multnomah Cty., Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We affirm.

       The district court did not abuse its discretion in denying Mickelsen’s motion

for relief from judgment under Federal Rule of Civil Procedure 60(b) because

Mickelsen failed to demonstrate any basis for relief. See id. at 1263 (grounds for

reconsideration under Rule 60(b)); see also Pagtalunan v. Galaza, 291 F.3d 639,

642-43 (9th Cir. 2002) (discussing the five factors for determining whether to

dismiss for failure to prosecute).

       We reject as meritless Mickelsen’s contention that the magistrate judge erred

in not examining the police department video.

       Mickelsen’s request for the appointment of counsel, set forth in his opening

brief, is denied.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                          2                                       16-35686